DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment dated 03/03/2022 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “108” has been used to designate both a rounded end and a first lip (126) in fig 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    573
    598
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 introduces “a second circle of the second intersecting hole pattern” in the 9th line of the claim, however “a second circle of the second intersecting hole pattern” was previously introduced in the 8th line of the claim. It is unclear whether “a second circle of the second intersecting hole pattern” refers to the same “a second circle of the second intersecting hole pattern” or a new “a second circle of the second intersecting hole pattern”. Please clarify.

Claims 2-8 are rejected for depending from rejected claim 1.

Claim 2 recites a pair of intersecting hole patterns. Claim 1, from which claim 2 depends, introduces a first intersecting hole pattern, and second intersecting hole pattern. It is unclear whether the pair of intersecting hole patterns refers to the previously introduced first intersecting hole pattern, and second intersecting hole pattern, or if an additional pair of intersecting hole patterns is being introduced. Please clarify.

Claim 18 introduces “a back side of the body” in the 21st line of the claim, however “a back side of the body” was previously introduced in the 18th line of the claim. It is unclear whether “a back side of the body” refers to the same “a back side of the body” or a new “a back side of the body”. Please clarify.

Claims 19-20 are rejected for depending from rejected claim 18.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2, 11, and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claim 2 fails to further limit the subject matter of the claim upon which it depends. Claim 1 introduces a first and second intersecting hole pattern, and claim 2 recites a pair of intersecting hole patterns. If there is a first and a second, there must be a pair. 

Claim 11 fails to further limit the subject matter of the claim upon which it depends. Claim 9 introduces distance between the centers of the first and fourth holes of approximately 1.250 inches. Claim 11 repeats this limitation. 

Claim 12 fails to further limit the subject matter of the claim upon which it depends. Claim 9 introduces distance between the centers of the second and third holes of approximately 1.000 inches. Claim 12 repeats this limitation. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 6,068,040 - Magro et al., hereinafter Magro in view of PG Pub. US 2006/0264946 A1 – Young and in view of PG Pub. US 2017/0067285 A1 - Lambridis et al., hereinafter Lambridis285.

Regarding claim 1. 
Magro teaches an endlock, comprising: a body (Fig 4, 58), wherein the body includes a first intersecting hole pattern and a second intersecting hole pattern (Fig 4, 68) on a center portion of the body, 
a first side (See annotated Fig. 4) along a first edge (See annotated Fig. 4) of the body, wherein the first side is bent towards a back side (See annotated Fig. 4A )of the body; a second side (See annotated Fig. 4) along a second edge (See annotated Fig. 4) of the body opposite the first edge, wherein the second side is bent towards the back side (See annotated Fig. 4A) of the body; a first lip (See annotated Fig. 4) on a first end of the first side, wherein the first lip is bent away from the first edge of the body; and a second lip (See annotated Fig. 4) on a first end of the second side, wherein the second lip is bent away from the second edge of the body. 
    PNG
    media_image2.png
    310
    416
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    639
    904
    media_image3.png
    Greyscale

Magro does not teach wherein the first intersecting hole pattern and the second intersecting hole pattern are each formed by an intersection of two circles at two points such that centers of the two circles are approximately 0.125 inches apart, wherein a first circle of the first intersecting hole pattern and a first circle of second intersecting hole pattern are approximately 1.000 inches apart, and a second circle of the second intersecting hole pattern and a second circle of the second intersecting hole pattern are 1.250 inches part.
However, Young teaches a first intersecting hole pattern and a second intersecting hole pattern each formed by an intersection of two circles at two points. (See annotated Fig 1b).

    PNG
    media_image4.png
    354
    896
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the endlock of primary reference Magro with the intersecting hole pattern of secondary reference Young. One of ordinary skill in the art would have been motivated to make this modification in order to provide the installer greater flexibility of choice in that a [fastener] providing secure fixing can be positioned at any interval along the [hole pattern], including at its extreme ends (Young, Paragraph [0019]).
Magro as modified by Young provides intersecting holes. However, the specific hole spacing is not disclosed. Lambridis285 teaches a hole spacing, which applied to said modified Magro results in such that centers of the two circles are approximately 0.125 inches apart,
wherein a first circle of the first intersecting hole pattern and a first circle of second intersecting hole pattern are approximately 1.000 inches apart, and a second circle of the second intersecting hole pattern and a second circle of the second intersecting hole pattern are 1.250 inches part. (See annotated Fig 10B below).

    PNG
    media_image5.png
    405
    833
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the intersecting hole pattern of the combination of Magro and Young with the spacing of the hole pattern of Lambridis285. One of ordinary skill in the art would have been motivated to make this modification in order to provide for a robust connection between the endlock and the slat panel.
	
	Regarding claim 2: 
The combination of Magro, Young, and Lambridis285 teaches all limitations of claim 1.
Furthermore, Magro teaches that the body includes a pair of intersecting hole patterns (See above).

Regarding claim 3:
The combination of Magro, Young, and Lambridis285 teaches all limitations of claim 1.
Furthermore, Magro teaches the first lip and the second lip lie on a common plane (Fig 4A).

Regarding Claim 4:
The combination of Magro, Young, and Lambridis285 teaches all limitations of claim 3.
Furthermore, Magro teaches the common plane of the first lip and the second lip is perpendicular to a surface of the body (See annotated Fig 4A below).

    PNG
    media_image6.png
    279
    614
    media_image6.png
    Greyscale


Regarding claim 5:
The combination of Magro, Young, and Lambridis285 teaches all limitations of claim 1.
Furthermore, Magro teaches the first side and the first lip form a first "L" shape and the second side and the second lip form a second "L" shape (See annotated Fig 4A regarding claim 4).

Regarding claim 9:
Magro teaches an endlock, comprising: 
a body (Fig 4, 58) wherein the body includes a first intersecting hole pattern and a second intersecting hole pattern (See annotated Fig 4 in regards to claim 2); 
a first lip formed along a first side (See annotated Fig 4 in regards to claim 1) of the body to secure a first connection between a first pair of adjacent slats (Column 6, line 50; The end lock 58b includes lateral ears 58d as shown, for example, in FIG. 3B, the end lock 58b generally being configured or shaped to overlap the rolled up portions of adjacent slats to provide the traditional function of such end locks, namely, to prevent relative lateral shifting of slats relative to each other.); and 
a second lip formed along a second side (See annotated Fig 4 in regards to claim 1) of the body to secure a second connection between a second pair of adjacent slats (Column 6, line 50; The end lock 58b includes lateral ears 58d as shown, for example, in FIG. 3B, the end lock 58b generally being configured or shaped to overlap the rolled up portions of adjacent slats to provide the traditional function of such end locks, namely, to prevent relative lateral shifting of slats relative to each other.), wherein a width of the first lip is less than a width of the first pair of adjacent slats and a width of the second lip is less than a width of the second pair of adjacent slats (See annotated Fig 5 with regards to claim 6).
Magro does not teach wherein the first intersecting hole pattern comprises a first circle and a second circle that intersect at two points, wherein the second intersecting hole pattern comprises a third circle and a fourth circle that intersect at two points, wherein a center of the first circle and a center of the second circle are approximately 0.125 inches apart, and a center of the third circle and a center of the fourth circle are approximately 0.125 inches apart, wherein the center of the first circle and the center of the fourth circle are approximately 1.250 inches apart, and the center of the second circle and the center of the third circle are approximately 1.000 inches apart.
However, Young teaches a first intersecting hole pattern comprising a first circle and a second circle that intersect at two points, and a second intersecting hole pattern comprising a third circle and a fourth circle that intersect at two points. (See annotated Fig 1b).

    PNG
    media_image4.png
    354
    896
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the endlock of primary reference Magro with the intersecting hole pattern of secondary reference Young. One of ordinary skill in the art would have been motivated to make this modification in order to provide the installer greater flexibility of choice in that a [fastener] providing secure fixing can be positioned at any interval along the [hole pattern], including at its extreme ends (Young, Paragraph [0019]).
Magro as modified by Young provides intersecting holes. However, the specific hole spacing is not disclosed. Lambridis285 teaches a hole spacing, which applied to said modified Magro results in a spacing such that a wherein a center of the first circle and a center of the second circle are approximately 0.125 inches apart, and a center of the third circle and a center of the fourth circle are approximately 0.125 inches apart, wherein the center of the first circle and the center of the fourth circle are approximately 1.250 inches apart, and the center of the second circle and the center of the third circle are approximately 1.000 inches apart (See annotated Fig 10B below).

    PNG
    media_image5.png
    405
    833
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the intersecting hole pattern of the combination of Magro and Young with the spacing of the hole pattern of Lambridis285. One of ordinary skill in the art would have been motivated to make this modification in order to provide for a robust connection between the endlock and the slat panel.
	
	Regarding Claim 10:
The combination of Magro, Young, and Lambridis285 teaches all limitations of claim 9.
Furthermore, Young teaches wherein centers of the first circle, the second circle, the third circle, and the fourth circle lie on a common line (Fig 1b). 

Regarding claim 11:
The combination of Magro, Young, and Lambridis285 teaches all limitations of claim 9.
The combination further teaches a distance between a center of the first circle and a center of the fourth circle is approximately 1.250 inches (See annotated Labmbridis285 Fig 10B below).

    PNG
    media_image5.png
    405
    833
    media_image5.png
    Greyscale

	
Regarding claim 12:
The combination of Magro, Young, and Lambridis285 teaches all limitations of claim 9.
The combination further teaches a distance between a center of the second circle and a center of the third circle is approximately 1.000 inch (See annotated Fig 10B with regards to Claim 11).

Regarding claim 13:
The combination of Magro, Young, and Lambridis285 teaches all limitations of claim 9.
Furthermore, Magro teaches a center slat is one of the first pair of adjacent slats and one of the second pair of adjacent slats (Fig 1; Column 3, lines 52-60; A rolling door … having a plurality of elongate substantially horizontal slats … Adjacent slats are hingedly interlocked at their longitudinal edges to enable the door to assuming a rolled condition when the door is open and a substantially planar condition when the door is closed.).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Magro, Young, and Lambridis285 as applied to claims 1-5 above, and in further view of PG Pub. US 2016/0237744 A1 – Storen et al., hereinafter Storen.

Regarding claim 7:
The combination of Magro, Young, and Lambridis285 teaches all limitations of claim 1.
Furthermore, Magro teaches an endlock, wherein the body, the first side, the second side, the first lip, and the second lip are capable of being formed 
The combination does not teach an endlock formed from stamped steel.
However, Storen teaches a windlock formed from stamped steel (Paragraphs [0066]- [0068] (excerpted); [0066] In one example, the panel 110 is a continuous panel formed from a continuous metal sheet or other similar material, with the locking members being produced by dimples, recesses, push-outs, cut-outs or the like, within the panel material. …for example during roll or press forming of the panel, making it possible to implement the wind lock arrangement relatively cheaply. Furthermore, this can be performed in lightweight materials. …. This is in turn allows a sufficient degree of locking to be obtained with lightweight materials… although other materials, such as steel … could be used.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the endlock of the combination of Magro, Young, and Lambridis285 with the stamped steel construction of Storen. One of ordinary skill in the art would have been motivated to make this modification in order to implement the arrangement cheaply (Storen [0066]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable the combination of Magro, young, and Lambridis285 as applied to claims 1-5 above, and in further view of PG Pub. US 2003/0188837 A1 – Varley et al., hereinafter Varley.

Regarding claim 8:
The combination of Magro, Young, and Lambridis285 teaches all limitations of claim 1.
Furthermore, Magro teaches the body, the first side, the second side, the first lip, and the second lip are fabricated.
The combination does not teach an endlock fabricated from nylon.
However, Varley teaches a windlock fabricated from nylon (Paragraph [0050]; The windlock boss parts 98 and 100 are formed as separate members, preferably of a wear resistant, somewhat self lubricating plastic, such as nylon.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the endlock of Magro with the nylon material of Varley. One of ordinary skill in the art would have been motivated to make this modification in order to take advantage of its wear resistant, self-lubricating properties (Varley [0050]).
	
	
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Magro, Young, and Lambridis285 as applied to claim 9 above, and further in view of Storen.

Regarding claim 14:
The combination of Magro, Young, and Lambridis285 teaches all limitations of claim 9.
Furthermore, Magro teaches an endlock wherein the body, the first lip, and the second lip are capable of being formed 
The combination does not teach an endlock formed from stamped steel.
However, Storen teaches a windlock formed from stamped steel (Paragraphs [0066]- [0068] (excerpted); [0066] In one example, the panel 110 is a continuous panel formed from a continuous metal sheet or other similar material, with the locking members being produced by dimples, recesses, push-outs, cut-outs or the like, within the panel material. …for example during roll or press forming of the panel, making it possible to implement the wind lock arrangement relatively cheaply. Furthermore, this can be performed in lightweight materials. …. This is in turn allows a sufficient degree of locking to be obtained with lightweight materials… although other materials, such as steel … could be used.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the endlock of the combination of Magro, Young, and Labmridis285 with the stamped steel construction of Storen. One of ordinary skill in the art would have been motivated to make this modification in order to implement the arrangement cheaply (Storen [0066]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Magro, Young, and Lambridis285 as applied to claim 9 above, and further in view of Varley.

Regarding claim 15:
The combination of Magro, Young, and Lambridis285 teaches all limitations of claim 9.
Furthermore, Magro teaches the body, the first lip, and the second lip are formed.
The combination does not teach nylon.
However, Varley teaches a windlock fabricated from nylon (Paragraph [0050]; The windlock boss parts 98 and 100 are formed as separate members, preferably of a wear resistant, somewhat self lubricating plastic, such as nylon.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Magro, Young, and Lambridis285 with the nylon material of Varley. One of ordinary skill in the art would have been motivated to make this modification in order to take advantage of its wear resistant, self-lubricating properties (Varley [0050]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Magro, Young, Lambridis285 and Varley as applied to claim 15 above, and further in view of PG Pub. US 2016/0258177 A1 – Faries et al., hereinafter Faries.

Regarding claim 16:
The combination of Magro, Young, Lambridis285, and Varley teaches all limitations of claim 15.
The combination does not teach: at least one first gusset coupled to an inside surface of the first lip and a backside of the body; and at least one second gusset coupled to an inside surface of the second lip and the backside of the body.
However, Faries teaches at least one first gusset (Fig 1, 110) coupled to an inside surface (Fig 1, 108) of the first lip (Fig 1, 104) and a backside (Fig 1, 108) of the body; and at least one second gusset (Fig 1, 110) coupled to an inside surface (Fig 1, 108) of the second lip (Fig 1, 104) and the backside (Fig 1, 108) of the body.

    PNG
    media_image7.png
    463
    811
    media_image7.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of the modified Magro with the gussets of Faries. One of ordinary skill in the art would have been motivated to make this modification in order to increase the strength of the endlock while minimizing the extra weight and material use necessitated by such a change.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Magro, Young, Lambridis285, and Varley as applied to claim 15 above, and further in view of WIPO Pub. WO 2018/183339 A1 - Dawdy.

Regarding claim 17:
The combination of Magro, Young, Lambridis285, and Varley teaches all limitations of claim 15.
However, the combination does not teach the first lip and the second lip each comprise a rectangular block with a hollow center.
However, Dawdy teaches the first lip and the second lip each comprise a rectangular block with a hollow center (See annotated Fig 10).

    PNG
    media_image8.png
    821
    813
    media_image8.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the geometry of the combination with the hollow rectangular blocks of Dawdy. One of ordinary skill in the art would have been motivated to make this modification in order to optimize the strength to weight ratio of the structure to the application.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Pub. US 2019/0390511 – Lambridis et al., hereinafter Lambridis511 in view of Young and Lambridis285.

Regarding claim 18:
Lambridis511 teaches a roll-up door (Fig 1A), comprising: 
a first slat (Fig 2, 24), comprising: 
a first rounded end (Fig 2, 32); a second rounded end (Fig 2, 30), wherein the second rounded end has a smaller circumference than the first rounded end; and a pair of openings (Fig 4A, 23)
a second slat (Fig 2, 24) having a second rounded end (Fig 2, 30) inserted into the first rounded end of the first slat (Fig 2); 
a third slat (Fig 2, 24) having a first rounded end (Fig 2, 32), wherein the second rounded end of the first slat is inserted into the first rounded end of the third slat (Fig 2); 
and an endlock (Fig 4D, 61) coupled to the first slat, wherein the endlock comprises: 
a body (Fig 4A, 58);
a first side coupled to a first edge of the body, wherein the first side is bent approximately 90 degrees towards a back side of the body via a curve of the first edge;
a second side coupled to a second edge of the body, wherein the second side is bent approximately 90 degrees towards a back side of the body via a curve of the second edge, wherein the first side is opposite the second side; (See annotated Fig 4A below)
 a first lip coupled to a first end of the first side (Fig 4D, under 67) to secure the second rounded end of the second slat into the first rounded end of the first slat; 
and a second lip coupled to a second end of the second side (Fig 4D, under 67) to secure the second rounded end of the first slat into the first rounded end of the third slat; and
a pair of intersecting hole patterns located in a center of a width of the body, wherein a first intersecting hole pattern of the pair is located towards the first edge along a length of the body and a second intersecting hole pattern of the pair is located towards the second edge along the length of the body, (See annotated Fig 4D below) wherein the endlock is coupled to the first slat via fasteners (4D, 65) fed through the pair of intersecting hole patterns and the pair of openings of the first slat.

    PNG
    media_image9.png
    792
    982
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    858
    817
    media_image10.png
    Greyscale

Lambridis551 does not teach each one of the pair of intersecting hole patterns is formed by an intersection of two circles at two points such that centers of the two circles are approximately 0.125 inches apart,
However, Young teaches each one of the pair of intersecting hole patterns is formed by an intersection of two circles at two points. (See annotated Fig 1b).

    PNG
    media_image4.png
    354
    896
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the endlock of primary reference Magro with the intersecting hole pattern of secondary reference Young. One of ordinary skill in the art would have been motivated to make this modification in order to provide the installer greater flexibility of choice in that a [fastener] providing secure fixing can be positioned at any interval along the [hole pattern], including at its extreme ends (Young, Paragraph [0019]).
However, Lambridis285 teaches a hole spacing, when applied to Lambridis511 as modified by Young results in such that centers of the two circles are approximately 0.125 inches apart (See annotated Fig 10B below).

    PNG
    media_image5.png
    405
    833
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the intersecting hole pattern of the combination of Lambridis511 and Young with the spacing of the hole pattern of Lambridis285. One of ordinary skill in the art would have been motivated to make this modification in order to provide for a robust connection between the endlock and the slat panel.


Regarding claim 19:
The combination of Lambridis511, Young, and Lambridis285 teaches all limitations of claim 18.
Furthermore, Lambridis511 teaches a width of the first lip is less than a width of the first rounded end of the first slat (See annotated Fig 4D below).

    PNG
    media_image11.png
    860
    818
    media_image11.png
    Greyscale


Regarding claim 20:
The combination of Lambridis511, Young, and Lambridis285 teaches all limitations of claim 18.
Furthermore, Lambridis511 teaches a width of the second lip is less than a width of the first rounded end of the third slat (See annotated Fig 4D in regards to Claim 19).

Response to Arguments
Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's arguments against the references in combination, these arguments are not persuasive, as all elements are taught by obvious combinations of the particular references as outlined above. (Magro is generally relied upon to teach the basic structure of the endlock, Young is relied upon to teach the intersecting hole pattern, and Lambridis285 is relied upon to teach the hole pattern spacing. The specifics of these teachings, rationale for combining, and teachings of other references are outlined in detail above.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.W.H./Examiner, Art Unit 3634                                                                                                                                                                                                        
/Johnnie A. Shablack/Primary Examiner, Art Unit 3634